UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. Form10-K ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2009 Commission file number:1-13289 Pride International, Inc. (Exact name of registrant as specified in its charter) Delaware 76-0069030 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 5847 SanFelipe, Suite3300 77057 Houston, Texas (Zip Code) (Address of principal executive offices) Registrant’s telephone number, including area code: (713)789-1400 Securities registered pursuant to Section12(b) of the Act: Title of Each Class Name of Each Exchange on Which Registered Common Stock, $.01par value New York Stock Exchange Rights to Purchase Preferred Stock New York Stock Exchange Securities registered pursuant to Section12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities.YesþNo¨ Indicate by check mark if the registrant is not required to file reports pursuant to Section13 of the Act.Yes¨ Noþ Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesþNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes þ No ¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K.þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer þ Accelerated filer ¨ Non-accelerated filer¨ Smaller reporting company ¨ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Act).Yes¨Noþ The aggregate market value of the registrant’s common stock held by non-affiliates as of June 30, 2009, based on the closing price on the New York Stock Exchange on such date, was approximately $4.3 billion. (The current executive officers and directors of the registrant are considered affiliates for the purposes of this calculation.) The number of shares of the registrant’s common stock outstanding on February15, 2010 was 175,576,393. DOCUMENTS INCORPORATED BY REFERENCE Portions of the registrant’s definitive proxy statement for the Annual Meeting of Stockholders to be held in May 2010 are incorporated by reference into PartIII of this annual report. 1 TABLE OF CONTENTS Page PARTI Item 1. Business 3 Item 1A. Risk Factors 9 Item 1B. Unresolved Staff Comments 22 Item 2. Properties 22 Item 3. Legal Proceedings 22 Item 4. Submission of Matters to a Vote of Security Holders 23 Executive Officers of the Registrant 23 PARTII Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 24 Item 6. Selected Financial Data 25 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 26 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 51 Item 8. Financial Statements and Supplementary Data 52 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 86 Item 9A. Controls and Procedures 86 Item 9B. Other Information 86 PARTIII Item 10. Directors, Executive Officers and Corporate Governance 87 Item 11. Executive Compensation 87 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 87 Item 13. Certain Relationships and Related Transactions, and Director Independence 87 Item 14. Principal Accounting Fees and Services 87 PARTIV Item 15. Exhibits, Financial Statement Schedules 88 2 PARTI ITEM1.BUSINESS In this Annual Report on Form10-K, “we,” the “Company” and “Pride” are references to Pride International, Inc. and its subsidiaries, unless the context clearly indicates otherwise. Pride International, Inc. is a Delaware corporation with its principal executive offices located at 5847 SanFelipe, Suite3300, Houston, Texas 77057. Our telephone number at such address is (713)789-1400 or (800)645-2067. We are one of the world’s largest offshore drilling contractors operating, as of February19, 2010, a fleet of 23 rigs, consisting of two deepwater drillships, 12 semisubmersible rigs, seven jackups and two managed deepwater drilling rigs. We also have four deepwater drillships under construction. Our customers include major integrated oil and natural gas companies, state-owned national oil companies and independent oil and natural gas companies. Our competitors range from large international companies offering a wide range of drilling services to smaller companies focused on more specific geographic or technological areas. We are continuing to increase our emphasis on deepwater drilling. Although crude oil prices have declined from the record levels reached in mid-2008, we believe the long-term prospects for deepwater drilling are positive given that the expected growth in oil consumption from developing nations, limited growth in crude oil supplies and high depletion rates of mature oil fields, together with geologic successes, improving access to promising offshore areas and new, more efficient technologies, will continue to be catalysts for the long-term exploration and development of deepwater fields. Since 2005, we have invested or committed to invest over $3.7billion in the expansion of our deepwater fleet, including four new ultra-deepwater drillships under construction. Three of the drillships have multi-year contracts at favorable rates, with two scheduled to work in the strategically important deepwater U.S. Gulf of Mexico, which, in addition to our operations in Brazil and West Africa, provides us with exposure to all three of the world’s most active deepwater basins. Since 2005, we also have disposed of non-core assets, generating $1.6 billion in proceeds, enabling us to increasingly focus our financial and human capital on deepwater drilling.In addition, on August 24, 2009, we completed the spin-off of Seahawk Drilling, Inc., which holds the assets and liabilities that were associated with our mat-supported jackup rig business. Our customers reduced exploration and development spending in 2009, especially in midwater and shallow water drilling programs, due to the economic downturn and decline in crude oil prices.We anticipate that deepwater activity will outperform other drilling sectors due in part to an early stage of exploration and production in most deepwater basins around the world, which has led to strong geologic success and should further lead to increased long-term client demand, as numerous field development programs are initiated, providing greater insulation from short-term commodity price fluctuations. Also, the average reserve estimates for many deepwater discoveries to date far exceed that of the shallow and midwater sectors, resulting in more favorable drilling economics.An increasing focus on deepwater prospects by national oil companies, whose activities tend to be less sensitive to general economic factors, serve to provide further stability in the deepwater sector.Our contract backlog at December 31, 2009 totals $6.9 billion and is comprised primarily of contracts for deepwater rigs with large integrated oil and national oil companies possessing long-term development plans. We provide contract drilling services to oil and natural gas exploration and production companies through the use of mobile offshore drilling rigs in U.S.and international waters. We provide the rigs and drilling crews and are responsible for the payment of operating and maintenance expenses. In addition, we also provide rig management services on a variety of rigs, consisting of technical drilling assistance, personnel, repair and maintenance services and drilling operation management services. Segment Information We organize our reportable segments based on the water depth operating capabilities of our drilling rigs. Our reportable segments include Deepwater, which consists of our rigs capable of drilling in water depths of 4,500 feet and greater; Midwater, which consists of our semisubmersible rigs capable of drilling in water depths of 4,499 feet or less; and Independent Leg Jackups, which consists of our rigs capable of operating in water depths up to 300 feet. We also manage the drilling operations for deepwater rigs, which are included in a non-reported operating segment along with corporate costs and other operations. We incorporate by reference in response to this item the segment information for the last three years set forth in “Management’s Discussion and Analysis of Financial Condition and Results of Operations— Segment Review” in Item7 of this annual report and Note 14 of the Notes to Consolidated Financial Statements included in Item 8 of this annual report. We also incorporate by reference in response to this item the information with respect to backlog and acquisitions and dispositions of assets set forth in “Management’s Discussion and Analysis of Financial Condition and Results of Operations — Recent Developments”, “— Our Business”, “— Backlog” and “— Liquidity and Capital Resources” in Item 7 and in Notes 2 and 3 of our Notes to Consolidated Financial Statements included in Item 8 of this annual report. 3 Rig Fleet The table below presents information about our rig fleet as of February 19, 2010: Water Depth Rating(In Feet) Drilling Depth Rating(In Feet) Rig Name Rig Type / Design Built / Upgraded Location Status Deepwater Drillships Under Construction— 4 Deep Ocean Ascension Samsung, DP3 Exp Q1 2010 12,000 40,000 S. Korea Shipyard Deep Ocean Clarion Samsung, DP3 Exp Q3 2010 12,000 40,000 S. Korea Shipyard Deep Ocean Mendocino Samsung, DP3 Exp Q1 2011 12,000 40,000 S. Korea Shipyard Deep Ocean Molokai Samsung, DP3 Exp Q4 2011 12,000 40,000 S. Korea Shipyard Drillships — 2 Pride Africa Gusto 10,000, DP 1999 10,000 30,000 Angola Working Pride Angola Gusto 10,000, DP 1999 10,000 30,000 Angola Working Semisubmersibles — 6 Pride North America Bingo 8000 1999 7,500 25,000 Egypt Working Pride South Pacific Sonat Offshore /Aker 1974/1999/ 2009 6,500 25,000 Equitorial Guinea Working Pride Portland Amethyst 2 Class, DP 2004 5,700 25,000 Brazil Working Pride Rio de Janeiro Amethyst 2 Class, DP 2004 5,700 25,000 Brazil Working Pride Brazil Amethyst 2 Class, DP 2001/2009 5,600 25,000 Brazil Working Pride Carlos Walter Amethyst 2 Class, DP 2000 5,000 25,000 Brazil Working Midwater— 6 Pride South America(1) Amethyst, DP 1987/1996 4,000 12,000 Brazil Working Pride Mexico Neptune Pentagon 1973/1995/2008 2,650 25,000 Brazil Working Pride South Atlantic F&G Enhanced Pacesetter 1982 1,500 25,000 Brazil Working Pride Venezuela F&G Enhanced Pacesetter 1982/2001 1,500 25,000 Dubai Shipyard Sea Explorer Aker H-3 1975/2001 1,000 25,000 Brazil Working Pride South Seas Aker H-3 1977/1997 1,000 20,000 South Africa Idle Independent Leg Jackup Rigs - 7 Pride Cabinda Independent leg, cantilever 1983 300 25,000 Gabon Shipyard Pride Hawaii Independent leg, cantilever 1975/1997 300 21,000 India Working Pride Pennsylvania Independent leg, cantilever 1973/1998 300 20,000 Dubai Shipyard Pride Tennessee Independent leg, cantilever 1981/2007 300 20,000 USA Idle Pride Wisconsin Independent leg, slot 1976/2002 300 20,000 USA Stacked Pride Montana Independent leg, cantilever 1980/2001 270 20,000 Mid-East Working Pride North Dakota Independent leg, cantilever 1981/2002 250 30,000 Mid-East Working Managed Rigs — 2 Thunder Horse Moored Semisubmersible Drilling Rig 2004 6000 25,000 USA Working Kizomba B Tension Leg Platform Rig 2004 5000 20,000 Angola Working (1) Outfitted for workover activity 4 Drillships.Our drillships, including the four under construction,are deepwater, self-propelled drillships that can be positioned over a drill site through the use of a computer-controlled thruster (dynamic positioning) system. Drillships are suitable for deepwater drilling in remote locations because of their mobility and large load-carrying capacity. Generally, these drillships operate with crews of approximately 100persons. Semisubmersible Rigs.Our semisubmersible rigs, six of which are in our deepwater fleet and six of which are in our midwater fleet, are floating platforms. They can be submerged to a predetermined depth, by means of a water ballasting system, so that a substantial portion of the lower hulls, or pontoons, is below the water surface during drilling operations. The rig is “semisubmerged,” remaining afloat in a position, off the sea bottom, where the lower hull is about 60 to 80feet below the water line and the upper deck protrudes well above the surface. This type of rig maintains its position over the well through the use of either an anchoring system or a computer-controlled thruster system similar to that used by our drillships. Semisubmersible rigs generally operate with crews of 60 to 75persons. Independent Leg Jackup Rigs.The jackup rigs we operate are mobile, self-elevating drilling platforms equipped with legs that penetrate the ocean floor until a solid foundation is reached to support the drilling platform. Our jackup rigs are generally limited to operating in water depths of up to 300feet. The length of the rig’s legs, sea bed condition, expected weather conditions, the presence of a platform and the positioning of the rig over the platform determine the water depth limit and suitability of a particular rig for a project. A cantilever jackup rig has a feature that allows the drilling platform to be extended out from the hull, enabling the rig to perform drilling or workover operations over a pre-existing platform or structure. Slot-type jackup rigs are configured for drilling operations to take place through a slot in the hull. Slot-type rigs are usually used for exploratory drilling because their configuration makes them difficult to position over existing platforms or structures. Jackups generally operate with crews of 40 to 60persons. Managed Deepwater Rigs.We perform rig management services for drilling operations for two deepwater rigs owned by others, located offshore Angola and in the U.S.Gulf of Mexico. Our services consist of providing technical assistance, personnel, repair and maintenance services and drilling operation management services. The drilling equipment, which we operate on behalf of our customers, is installed on tension-leg platform and semisubmersible hull designs. Due to the similar drilling equipment specifications and operations among our managed deepwater rigs and our owned deepwater rigs, our managed rig personnel and the rig crews on our owned rigs require similar experience and training. Customers We provide contract drilling and related services to a customer base that includes large multinational oil and natural gas companies, government-owned oil and natural gas companies and independent oil and natural gas producers. For the year ended December31, 2009, Petroleo Brasilerio S.A. and Total S.A. accounted for 33% and 16%, respectively, of our consolidated revenues from continuing operations. The loss of any of these significant customers could have a material adverse effect on our results of operations. Drilling Contracts Overview Our drilling contracts are awarded through competitive bidding or on a negotiated basis. The contract terms and rates vary depending on competitive conditions, geographical area, geological formation to be drilled, equipment and services to be supplied, on-site drilling conditions and anticipated duration of the work to be performed. Oil and natural gas well drilling contracts are carried out on a dayrate, footage or turnkey basis. Currently, all of our offshore drilling services contracts are on a dayrate basis. Under dayrate contracts, we charge the customer a fixed amount per day regardless of the number of days needed to drill the well. In addition, dayrate contracts usually provide for a reduced dayrate (or lump-sum amount) for mobilizing the rig to the well location or when drilling operations are interrupted or restricted by equipment breakdowns, adverse weather conditions or other conditions beyond our control. Our dayrate contracts also generally include cost adjustment provisions that allow changes to our dayrate in order to keep our operating margin unchanged in times of increasing or decreasing operating costs. A dayrate drilling contract generally covers either the drilling of a single well or group of wells or has a stated term. In some instances, the dayrate contract term may be extended by the customer exercising options for the drilling of additional wells or for an additional length of time at fixed or mutually agreed terms, including dayrates. 5 Another type of contract provides for payment on a footage basis, whereby a fixed amount is paid for each foot drilled regardless of the time required or the problems encountered in drilling the well. We may also enter into turnkey contracts, whereby we agree to drill a well to a specific depth for a fixed price and to bear some of the well equipment costs. Compared with dayrate contracts, footage and turnkey contracts involve a higher degree of risk to us. Our customers may have the right to terminate, or may seek to renegotiate, existing contracts if we experience downtime or operational problems above a contractual limit or safety-related issues, if the rig is a total loss, if the rig is not delivered to the customer, or in certain circumstances does not pass acceptance testing, within the period specified in the contract or in other specified circumstances. In addition, a number of our long-term drilling contracts are cancelable by the customer for convenience upon the payment of a termination fee.The termination fees vary from contract to contract and range from (1) the remaining revenue under the contract to (2) the present value of the cash margin for the remaining term to (3) a reduced dayrate for the remaining term.For some contracts, the termination fee includes the payment of mobilization and demobilization fees and may be reduced to the extent of the dayrate obtained for the rig on another contract. For jackup rigs, certain customers may require contracts that are cancelable, without cause, upon little or no prior notice and without penalty or early termination payments. A customer is more likely to seek to cancel or renegotiate its contract during periods of depressed market conditions. We could be required to pay penalties if some of our contracts with our customers are canceled due to downtime, operational problems or failure to deliver. Suspension of drilling contracts results in the reduction in or loss of dayrate for the period of the suspension.
